EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Kamlay on July 28th, 2021.

The application has been amended and claim 1 has been amended as follows: 

(Currently Amended) 1. A method of fabricating a full-color display comprising: 
disposing a first electrode layer comprising a plurality of first electrodes over a substrate; 
fabricating a conductive layer comprising a plurality of vertical protrusions over at least one of the plurality of first electrodes; 
fabricating a blanket first organic emissive layer disposed over at least a portion of the first plurality of electrodes, wherein the plurality of vertical [[projections]] protrusions extend above an upper boundary of the first organic emissive layer; 
fabricating a blanket second organic emissive layer disposed over the first organic emissive layer; 

fabricating a third electrode layer disposed over the second organic emissive layer; 
wherein electrodes within each of the first, second, and third electrode layers are addressable via an electrical connection external to the arrangement.

Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. The closest prior art references to the claimed invention are Matsumoto et al. (US 2012/0242217 A1) and Miller et al. (US 2006/0214596 A1) but the prior art does not teach the claims as a whole. In particular, the prior art does not disclose or fairly suggest fabricating a second electrode layer disposed between the first and second organic emissive layers, wherein the plurality of vertical protrusions extend into the second electrode layer in combination with the remaining limitations called for in claim 1. 
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/J.M.K/Examiner, Art Unit 2829                               

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829